     Case 1:20-cv-01171-DAD-HBK Document 8 Filed 02/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERIC B. HERNANDEZ,                                 No. 1:20-cv-01171-NONE-HBK (HC)
12                      Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS § 2254
13           v.                                         PETITION
14   KINGS COUNTY JAIL,                                 (Doc. Nos. 1, 5)
15                      Respondent.
16

17           Petitioner Eric B. Hernandez is a state pre-trial detainee proceeding pro se and in forma

18   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1.)

19   Petitioner is currently detained in a county jail while awaiting trial, but he asks this federal court

20   to intervene in his California state court criminal proceeding and to order his release due to the

21   risk of him contracting COVID-19 while incarcerated. (Id. at 2–3.) This matter was referred to a

22   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302.

23   Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, the assigned magistrate judge

24   screened the instant petition and issued findings and recommendations on August 25, 2020,

25   recommending that the pending petition be dismissed in accordance with the Younger abstention

26   /////

27   /////

28   /////
                                                        1
     Case 1:20-cv-01171-DAD-HBK Document 8 Filed 02/02/21 Page 2 of 3


 1   doctrine,1 and because petitioner has failed to state a cognizable claim for federal habeas relief.

 2   (Id. at 2–3.) To date, no objections have been filed, and the time to do so has passed.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 4   de novo review of the case. The court finds the pending findings and recommendations to be

 5   supported by the record and proper analysis and will adopt the findings and recommendations.2

 6          In addition, the court also finds that petitioner is not entitled to a certificate of

 7   appealability (COA) under 28 U.S.C.A. § 2253. “Section 2253(c)(1)(A) provides that unless a

 8   circuit justice or judge issues a COA, an appeal may not be taken from ‘the final order in a habeas

 9   corpus proceeding in which the detention complained of arises out of process issued by a State

10   court.’” Harbison v. Bell, 556 U.S. 180, 183 (2009). To be entitled to a COA, petitioner must

11   make a substantial showing that “reasonable jurists could debate whether (or, for that matter,

12   agree that) the petition should have been resolved in a different manner or that the issues

13   presented were adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529

14   U.S. 473, 483–84 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880 (1983)). Neither of the

15   requirements exists here. The court therefore declines to issue a certificate of appealability.

16       Accordingly,

17       1. The findings and recommendations issued on August 25, 2020 (Doc. No. 5) are

18          ADOPTED in full;

19       2. The petition for writ of habeas corpus (Doc. No. 1) is DISMISSED;

20       3. The court DECLINES to issue a certificate of appealability; and
21

22   1
       Under the Younger abstention doctrine, federal courts should “abstain from exercising our
23   jurisdiction in certain circumstances when . . . asked to enjoin ongoing state enforcement
     proceedings.” Page v. King, 932 F.3d 898, 901–02 (9th Cir. 2019) (quoting Nationwide Biweekly
24   Admin., Inc. v. Owen, 873 F.3d 716, 727 (9th Cir. 2017)).
25   2
       The court notes that at the time those findings and recommendations were issued, petitioner had
26   yet to exhaust his claim before the California Supreme Court. (See Doc. No. 5 at 2–3). It now
     appears that petitioner has exhausted his claim by presenting it to the state’ highest court. See
27   Hernandez (Eric B.) on HC, No. S264342 (Cal. Nov. 24, 2020). Nevertheless, the federal petition
     should still be dismissed for the alternate reasons fully discussed in the findings and
28   recommendations. (See Doc. No. 5 at 2–3).
                                                       2
     Case 1:20-cv-01171-DAD-HBK Document 8 Filed 02/02/21 Page 3 of 3


 1     4. The clerk of court is DIRECTED to assign a district judge to this case for the purpose of

 2        closing the case, then to close the case.

 3   IT IS SO ORDERED.
 4
       Dated:    February 2, 2021
 5                                                        UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
